DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-11, 13, 16, 18, 19, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, line 4 the phrase “the housing” lacks antecedent basis.
Regarding claim 11, line 4, the phrase “the housing” lacks antecedent basis.
Regarding claims 6 and 11, the phrase “one or more connectors configured to connect the shadow box device to one or more additional shadow box devices to depict a collective scene” is indefinite because it is unclear if the “additional shadow box devices” are same as the shadow box device recited on line 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 13, 18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler, USUS 20120169718 in view of Gao, US 20160192791 and Grill et al., US Patent 6042243.
Regarding claim 6, Schindler teaches a three dimensional display structure comprising: a frame 106 comprising a rear wall opposing and connected by one or more perimeter side walls to a transparent front wall (figure 1, ¶0031); a three-dimensional artistic work 102 disposed in the frame 106 and comprising two or more layered images 104 (112, 114, 116, 118, 120, 122) spaced apart by one or more platforms 110 (130, 132, 134, 136, 138) to form a scene, each of the layered images differing from each of the remaining layered images in shape and appearance (figures 15-17, ¶0108); a lighting module (¶0031) at least partially disposed within the frame and configured to selectively illuminate at least a portion of the three-dimensional artwork.
Schindler does not teach a sound module, motion sensor or connector.


    PNG
    media_image1.png
    650
    355
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    462
    435
    media_image2.png
    Greyscale

Gao teaches an apparatus for communication, expression, displaying pictures and greeting comprising: a frame 101 configured to house a three-dimensional artistic work comprising a rear wall 105 opposing and connected by one or more perimeter side walls 107 and 109 to a transparent front wall 103. Gao also teaches the apparatus includes a lighting module 143 and a sound module 141 and a motion sensor 149 configured to activate the lighting modules 143 and/or sound modules 149. (¶0068). (¶0068).
Grill et al. teaches a modular light box comprising a connector (bolt, 70 and wind nut 71) configured to connect one light box to another light box.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the three-dimensional display structure taught by Schindler with the connector taught by Grill et al. to provide a means to connect one apparatus to another apparatus to enlarge the display apparatus and/or to display additional images.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the three dimensional display structure taught by Schindler with a sound module and motion sensor taught by Gao to provide a means to recorded personalized messages to enhance the sentimental expression of the shadow box display and to active the lighting modules 151 and/or sound modules when a human presence is detected and to provide means to save energy to only operating the sound/lighting module when viewed by the presence of a human.
Regarding claim 13, Schindler teaches the layered images are a collection of distinct images, layered atop one another. (See figure 1, 2, 8-13)
Regarding claim 18, Grill et al. teaches a modular light box comprising a connector (bolt, 70 and wind nut 71) configured to connect one light box to another light box.
Regarding claim 21, Gao teaches a motion sensor in electrical communication with the lighting module 143 and sound modules 141 and configured to selectively activate the lighting and sound modules upon sensing motion signals 149. (¶0068).

Regarding claim 22, Gao teaches a number of pre-programmed light and sound effects and a selector switch for the toggling between the selection of light and sound effects. (¶0068, 0078-0079). Gao does not teach a physical memory unit. However, the examiner takes OFFICIAL NOTICE that physical memory unit is old and well known in the art for storing data. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the apparatus taught by Gao with a physical memory unit as a conventional means to storing data.
Regarding claim 23, Gao teaches the lighting and sound modules are configured to be controlled by a computer (microprocessor) to display one or more of a selection of light and sound effects. (¶0078, Claim 20). Gao teaches the lights may be programmed to strobe in sequence or blink randomly. Since the lights are programmed it is inherent that some type of computer/processor is used.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schindler, USUS 20120169718 in view of Gao, US 20160192791 and Grill et al., US Patent 6042243 as applied to claim 6 above and in further view of Bazos, US Patent Application Publication 20180012260.
Neither Schindler, Gao nor Grill et al. teach an ultrasonic or infrared sensor. 
Bazos teaches motion activated advertising apparatus with wireless device connectivity comprising a motion sensor 155 comprising an infrared sensor. (¶0054).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to substitute the motion sensor taught by Gao with an infrared sensor since an infrared sensor is a typical/conventional motion sensor.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler, USUS 20120169718 in view of Gao, US 20160192791 and Grill et al., US Patent 6042243 as applied to claim 6 above and in further view of Haynes, US Patent Application Publication 20180012476.
Neither Schindler, Gao nor Grill et al. teach a remote communication device.
Haynes teaches a system for detecting mail comprising a motion detector to detect motion in the area around the opening of a mailbox and a remote device comprising a wireless receiver and an indicator, wherein the wireless receiver is operable to receive the signal and activate the indicator to produce an indication the motion is detected. The remote device 40 may include a smart device. The indicator may be a speaker and/or a lights, such that when the motion is detected, a sound, a light, or a text message may be produced to notify the user.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the apparatus taught by Schindler, Gao and Grill et al. with a communication device comprising a smart device to active the light and sound modules as taught by Haynes to provide a means to remotely active the lights and sound.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schindler, US 20120169718 in view of Gao, US 20160192791 and Grill et al., US Patent 6042243 as applied to claim 6 above and in further view of Siewierski, WO 84/01654.
Schindler teach a lighting module (¶0031), but does not teach the location of the lighting module.
Siewierski teaches an optical display comprising: a frame 1 comprising a rear wall opposing and connected by one or more perimeter side walls to a transparent front wall, a three-dimensional article work disposed in the housing and comprising two or more layered images spaced apart by one or more platform to form a scene; and a lighting module at least partially disposed within the frame and configured to selectively illuminate at least a portion of the three-dimensional artwork.


[AltContent: textbox (Platform)][AltContent: textbox (Layered images)][AltContent: textbox (Rear wall)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Transparent front wall)][AltContent: arrow][AltContent: textbox (Perimeter side wall)][AltContent: arrow]
    PNG
    media_image3.png
    279
    322
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    312
    339
    media_image4.png
    Greyscale


Regarding claims 16 and 19, Siewierski teaches the lights of the lighting module are arranged behind one or more of the layered images to selectively create a shadowing effect for the layered images within the shadow box. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the lighting module of the display structure taught by Schindler behind the layered images as taught by Siewierski to provide a means to illuminate the layered images.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631